976 F.2d 734
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.McLaurin NEYLAND, Plaintiff-Appellant,v.TOLEDO BOARD OF EDUCATION, Defendant-Appellee.
No. 92-3010.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1992.

1
Before BOGGS and SUHRHEINRICH, Circuit Judges, and GILMORE, Senior District Judge.*

ORDER

2
McLaurin Neyland, a pro se Ohio resident, appeals a district court order granting the defendant summary judgment and dismissing his civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Neyland claims that the Toledo Board of Education ("Board") violated his rights under 42 U.S.C. §§ 1981 and 2000e, and the Thirteenth and Fourteenth Amendments to the United States Constitution.   The district court granted the Board's motion for summary judgment on all issues.   In his timely appeal, Neyland claims that material issues of disputed fact exist to render summary judgment inappropriate.   He requests oral argument, the appointment of counsel, and a free transcript.


4
This court's review of the grant of summary judgment is de novo.   See EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Summary judgment is proper, there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


5
Upon review, we conclude that there is no genuine issue of material fact and the Board is entitled to judgment as a matter of law.   See Celotex Corp., 477 U.S. at 323.   Accordingly, we hereby deny Neyland's requests for relief and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation